Francis J. Bloustein, J.
Simultaneously with the commencement of an action for separation on August 21, 1967, plaintiff wife moved for temporary alimony and counsel fees. - Defendant’s time to answer or move with respect to the complaint and the motion was extended to September 26, 1967, by consent.
In the interim and on September 22, 1967, defendant instituted an action for divorce and filed a notice of the commencement of said action with the Conciliation Bureau pursuant to subdivision a of section 215-c of the Domestic Relations Law.
Defendant now cross-moves for an order (1) staying the separation action and (2) for consolidation of the pending actions and referring plaintiff’s motion for temporary alimony and counsel fees to the Conciliation Commissioner.
The court has been advised, that the Conciliation Commissioner has filed a report certifying that there is no necessity for any *883conciliation conferences and that the conciliation proceedings are at an end.
In the circumstances, the cross motion is granted only to the extent of the consolidation of the matrimonial actions. However, if conciliation proceedings were still pending, the court would be constrained to deny consolidation and referral of plaintiff’s application for temporary alimony and counsel fees. The newly established Conciliation Bureau of the State of New York is empowered to conduct conciliation proceedings in divorce actions only. It has no jurisdiction over separation actions (Domestic Relations Law, § 215 et seq.)
Plaintiff’s motion for temporary alimony and counsel fees is granted. Temporary alimony is awarded in the sum of $175 weekly. Counsel fees are allowed in the amount of $1,500, with leave to apply to the trial court for an additional allowance if warranted. One half of the counsel fees is to be paid within 15 days after service of a copy of the order to be entered hereon with notice of entry. The balance is to be paid when this cause first appears on the General Equity Dropped Calendar. Plaintiff is directed to serve and file a note of issue within 10 days after payment of the first installment of counsel fees.